MORGAN, J.
John Murphy brought suit against .Edwin S. Bartsch. To secure a lien upon property, the plaintiff therein procured an attachment, and levied upon the property of the defendant, Bartsch. To procure said attachment the plaintiff, Murphy, filed an affidavit, stating, among other things, “that the payment of the debt had not been secured by any mortgage lien or pledge on real or personal property.” To release said attachment, the defendants in the present suit, A. F. Montandon and Ernest Cramer, on the tenth day of August, 1887, gave their bond in the sum of $1,250, conditioned to pay such judgment as the said Murphy should secure against said Bartsch. Upon giving this bond the attachment was released. In the trial of the principal cause, judgment was given for the plaintiff, Murphy, against the defendant, Bartsch, for the sum of $715 damages and $34.25 costs. Upon ■this judgment the sum of $379.75 was paid, leaving the sum ■of $412.40 still due. To recover this sum suit is brought upon' the bond of Montandon and Cramer. Montandon only being served with process, judgment was rendered against him. Motion for new trial was made and overruled, and defendants appeal to this court.
On the trial of the principal cause the court made the following finding of fact, being the fourth: “That at the date of said note [being the note given by the defendant, Bartsch, to the plaintiff, Murphy] one T. B. Shaw was indebted to the defendant [Bartsch] on account for goods sold in the sum of $528.05, and, being so indebted, duly accepted an order drawn on him by the defendant [Bartsch] for the amount in favor of this plaintiff, and that the defendant, as collateral security, delivered the same to the plaintiff.” This order was precisely the same as a draft drawn by Bartsch upon Shaw and accepted by him. It is a chose in action, an evidence of debt, and was, therefore, personal property, under section 16, ■subdivision 3 of the Bevised Statutes of Idaho^ and was a pledge of personal property to secure the debt of Murphy. This pledge being placed in the hands of Murphy, the presumption is that it still remained in his hands as such security at the time he filed his affidavit for the attachment. This presumption should have been overcome by the statement in his affi*328davit “that said security has, without any act of plaintiff, become valueless.” Without such statement, the affidavit must, under the finding of the court, be held to have been false. Without an affidavit in accordance with the statute, the court was without jurisdiction to issue the writ. Taking the affidavit to be true, it gave the court jurisdiction to issue the writ, but the finding of the court shows the affidavit to be false. Can a false affidavit give the court jurisdiction? Falsehood or fraud vitiates everything founded upon it. The writ was therefore in fact unlawfully issued. In Mathews v. Densmore, 43 Mich. 461, 5 N. W. 669, the court says: “The first step in this jurisdiction is to show, not a writ merely, but a valid writ; and there can be no valid writ of attachment without a sufficient affidavit.” We are aware that the supreme court of the TTnited States reversed this case (109 U. S. 216, 3 Sup. Ct. Rep. 126), but that court simply held that a writ prima facie good, although issued upon an insufficient affidavit, would protect the officer in making a levy. The affidavit not being attached to the writ, the officer is not called upon to determine the validity of the same. This writ was procured by an insufficient affidavit or a false one. In either ease it would be a perversion of justice to hold that the plaintiff could make two men responsible for a debt they did not owe, by either a false affidavit or an insufficient one, or that he could recover upon a bond which was given to procure the release of a writ which was illegally and wrongfully procured. The respondent cites, in support of his contention that the defendant cannot take advantage of this defective affidavit: Smith v. Fargo, 57 Cal. 157; McMillan v. Dana, 18 Cal. 339; Pierce v. Whiting, 63 Cal. 538. But these cases simply hold that the obligorsi in the bond cannot deny the recitals therein; that is, as in those cases, the defendants could not deny that the attachment was issued, that it was levied upon property of defendauts, nor that the property was released, as these facts were all recited in the bond. The defendant in the case at bar is not seeldng to deny any of these facts. These cases are therefore not in point. The issuance of the writ is authorized by the statute upon certain conditions. These conditions must be strictly complied with in order to give the court jurisdiction *329to issue the writ. If the writ is executed, the execution cannot possibly validate the illegal issue by giving jurisdiction of such retroactive character as to cure all that went before it, and contributed to the wrongful result. (Waples on Attachment, 324.) The issuance of the attachment being illegal, the creditor acquired no rights under it, and the bond was without consideration. The affidavit in the original action for the attachment was offered in evidence by the defendant, and, upon objection, was ruled out, to which ruling the defendant duly excepted. The court having found as a fact in the original suit that the plaintiff held, as security for the debt, a pledge of personal property, both this finding and the affidavit were proper evidence for the court to consider, as the affidavit, and that alone, gave the court jurisdiction to issue the writ. The exclusion of the affidavit was therefore error. Judgment reversed, and new trial granted; costs awarded to defendant.
Huston, J., concurs.
Sullivan, C. J., did not sit in the hearing of this case.